Citation Nr: 0716493	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the right knee.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right foot.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from August 1983 to 
February 1992 and from January 2002 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.               

The Board notes that the veteran's timely substantive appeal 
received by the RO in February 2005, which perfected his 
appeal of the claims for higher initial ratings for his 
knees, did not include a reference to either foot disability.  
However, the RO subsequently issued a supplemental statement 
of the case indicating that the claims for higher initial 
ratings for the veteran's right and left foot disorders were 
in appellate status and the representative submitted written 
argument thereafter pertaining to these latter issues.  See 
VA Form 646 dated in July 2006.  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that, unless 
the RO closes the appeal pursuant to 38 U.S.C.A. § 7105(d)(3) 
(West 2002) and 38 C.F.R. § 19.32 (2006), for failure to file 
a timely Substantive Appeal, that failure does not 
automatically deprive the Board of jurisdiction. Gonzales-
Morales v. Principi, 16 Vet. App. 556 (2003).  In view of the 
foregoing, the Board finds that the issues of an initial 
evaluation in excess of 10 percent for degenerative arthritis 
of the right foot and an initial evaluation in excess of 10 
percent for degenerative arthritis of the left foot are 
properly before the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the appellant's claims file reveals 
that due to a hearing request, this matter is not ready for 
appellate disposition.  In the veteran's substantive appeal 
(VA Form 9), dated and received by the RO in February 2005, 
he indicated that he did not want a Board hearing.  However, 
in a second VA Form 9, dated in June 2006, the veteran 
requested a hearing at the RO before the Board (i.e., Travel 
Board hearing).  In an attached Memorandum from the Disabled 
American Veterans, the veteran's representative indicated 
that the appellant desired a videoconference hearing.  

In light of the above, this case needs to be returned to the 
RO so that a Travel Board or a videoconference hearing may be 
scheduled.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

Contact should be made with the 
appellant's representative to clarify 
whether the appellant desires a Travel 
Board hearing or a Board videoconference 
hearing.  The RO should place the 
appellant's name on the docket for the 
requested hearing before the Board, 
according to the date of his request for 
such a hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



